
	

113 S2085 IS: Home Heating Emergency Assistance Through Transportation Act of 2014
U.S. Senate
2014-03-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 2085
		IN THE SENATE OF THE UNITED STATES
		
			March 5, 2014
			Ms. Klobuchar (for herself, Mr. Hoeven, Mr. Franken, and Ms. Baldwin) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and Transportation
		
		A BILL
		To address shortages and interruptions in the availability of propane and other home heating fuels
			 in the United States, and for other purposes.
	
	
		1.Short title
			This Act may be cited as the Home Heating Emergency Assistance Through Transportation Act of 2014 or the
		  HHEATT Act of 2014.2.Propane and home heating fuel emergency transportation(a)Covered emergency exemption definedIn this section, the term covered emergency exemption means an exemption issued under section 390.23 of title 49, Code of Federal Regulations, or
			 extended under section 390.25 of such title that—(1)was issued or extended during the period beginning on February 5, 2014, and ending on the date of
			 the enactment of this Act; and(2)provided regulatory relief for commercial motor vehicle operations providing direct assistance
			 supporting the delivery of propane and home heating fuels.(b)In generalNotwithstanding any other provision of law, a covered emergency exemption issued by the Federal
			 Motor Carrier Safety Administration shall remain in effect until May 31,
			 2014, unless the Secretary of Transportation, after consultation with the
			 Governors of affected States, determines that the emergency for which the
			 exemption was provided ended before that date.(c)Rule of constructionNothing in subsection (b) may be construed to prohibit the Federal Motor Carrier Safety
			 Administration from issuing or extending a covered emergency exemption
			 beyond May 31, 2014.
			
